DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
     Group 1, claims 1-7, drawn to a heat pipe.
    Group 2, claims 8-11, drawn to a secondary battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 


        Where a group of invention is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. In this case, an X document JP 57-87588A over claim 1 discovered in the international search report shows that there is a presumption of lack of novelty or inventive step in a main claim 1, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more or the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 
     Furthermore, applicant is required to elect one of the species as listed below.
          Species A, shown in figure 1, claims 1,2 and 3 direct to a heat pipe with ceramic with entirety of ceramic.
        Species B, shown in figure 2, claims 1,4 and 5 direct to a heat pipe with a ceramic portion  at one end and the metal portion at the other end
       Species C, shown in figure 3, claims 1,4 and 6 direct to a heat pipe with a central ceramic portion.
      Species D, shown in figure 4, claims 1,4 and 7 direct to a heat pipe with a central metal portion. 
The species lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art. In this case, an X document JP 57-87588A over claim 1 discovered in the international search report shows that there is a presumption of lack of novelty or inventive step in a main claim 1, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more or the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763